DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the device of Figures 9 and 10 (Species IV) in the reply filed on February 1, 2021 is acknowledged. Claims 9-12, 18, and 19 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Status of Claims
	Claims 1-20 are pending. Claims 9-12, 18, and 19 stand withdrawn as noted above

Drawings
The drawings are objected to under 37 CFR 1.84(l) because the reference characters are not uniformly thick and well-defined The drawings contain a combination of computer-type (see Figures 1-12) and hand-written reference characters (see Figures 13-16).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The abstract is objected to for beginning with a phrase which can be implied (see “The invention relates to” in line 1). See MPEP 608.01(b). Appropriate correction is required. The Examiner notes simply removing the phrase and beginning the abstract with --A device-- would place the abstract in proper form.

Claim Objections
Claim 16 objected to because at line 1, “wherein counterbore” should read --wherein the counterbore--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the entry zone is horizontally offset in relation to the axis of insertion”. It is unclear from the claim how such a limitation is possible. Inherently, the entry zone and axis of insertion would be aligned as the entry zone is, by definition, the point of entry for the shaft which includes the axis of insertion. Claim 16 is rejected to for similar reasons as the entry zone forms the counterbore.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-8, 13-17, and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by (Haldric).
Regarding claim 1, Haldric discloses a device (see Figures 6-9 and annotated Figure 1 below) for operably coupling a steering column to a steering gear housing, the device comprising:
a shaft (see abstract) defining an axis of insertion and having an insertion end portion and a clamping portion situated proximal to the insertion end portion,
a clamping collar (see Figures 6-9) comprising two arms (1, 2) arranged relative to one another so as to define a cavity configured to receive and guide the shaft into a position of engagement with the clamping collar, the cavity including an entry zone (20) and a coupling zone (19) positioned such that upon insertion, the shaft enters the entry zone first, the entry zone and the coupling zone each defining an aperture presenting a diameter orthogonal to the axis of insertion of the shaft, and each of the two arms including structure defining a hole (14) positioned orthogonally to the axis of insertion of the shaft when the clamping collar and shaft are in engagement, and
a clamping screw (see column 3, lines 11-16) passing through and engaging the structure defining the holes of each arm and tightenable to a set torque, thereby securing the shaft in a fixed position relative to the clamping collar,
wherein the size of the aperture of the entry zone of the clamping collar cavity is larger than the size of the aperture of the coupling zone, so as to inhibit tightening of the clamping screw to the set torque when the insertion end portion is inserted only in the entry zone, and not in the coupling zone (see Figure 8),
wherein the aperture of the coupling zone is shaped and sized to conform to an outer surface of the shaft when the clamping screw is tightened to the set torque (see column 1, lines 13-16 and claim 5), and
wherein a portion of an internal surface of the entry zone formed by a portion of the two arms presents an entry zone bearing surface and a portion of an internal surface of the coupling zone presents a coupling zone bearing surface such that the entry zone bearing surface is arranged as an extension of the coupling zone extension surface, such that the entry zone bearing surface and the coupling zone surface are oriented for guiding the insertion portion of said shaft into said position of engagement with the clamping collar (see Figure 8) and contacting and supporting the shaft when the clamping screw is tightened to the set torque (see column 3, lines 11-16).

    PNG
    media_image1.png
    289
    448
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 9 of Haldric
Regarding claim 2, Haldric discloses the entry zone bearing surface and the coupling zone bearing surface are spaced apart (via bead 21).
Regarding claim 3, Haldric discloses the entry zone bearing surface and the coupling zone bearing surface present a continuous surface therebetween (the bearing surfaces being continued via bead 21).
Regarding claim 4, Haldric discloses a central axis of the entry zone (20) is vertically offset in relation to a central axis of the coupling zone (19; see NOTE below).
NOTE: the coupling zone includes ears 1, 2, and tabs 4, 5, and as such, the central axis of the coupling zone would be offset towards the ears and tabs. Given the lack of directional limitations in the claims, this offset can be thought of as either vertical or horizontal.
Regarding claim 5, Haldric discloses the entry zone (20) is horizontally offset in relation to the axis of insertion (see 112 rejection above; the entry zone may be thought of as being offset at any point which isn’t the central axis of the entry zone).
Regarding claim 6, Haldric discloses the holes (14) open into the coupling zone (19), in the vicinity of the entry zone (20; see Figure 9).
Regarding claim 7, Haldric discloses the entry zone (19) traverses between the holes (14) and an insertion end of the clamping collar (see Figure 9).
Regarding claim 8, Haldric discloses the entry zone (20) forms a counterbore (see Figures 8 and 9).
Regarding claim 13, Haldric discloses a clamping collar (see annotated Figure 1 above) configured to operably couple a shaft (see abstract) to a gear housing, the clamping collar comprising:
two arms (1, 2) connected to one another by a connecting portion (see Figure 6) so as to define a cavity configured to receive and guide the shaft into a position of engagement with the clamping collar, the cavity defined by—
a coupling zone (19) having an aperture shaped and sized to conform to an outer surface of the shaft, wherein a portion of the two arms within the coupling zone form a coupling zone bearing surface, and
an entry zone (20) having an aperture shaped and sized to be larger than the aperture of the coupling zone, wherein a portion of the two arms within the entry zone form an entry zone bearing surface in alignment with the coupling zone bearing surface (see Figure 8),
wherein the coupling zone bearing surface and the entry zone bearing surface are at least partially separated from one another by a groove or channel (the channel formed by portion 21 separating the coupling zone and entry zone).
Regarding claim 14, Haldric discloses the entry zone (20) forms a counterbore (see Figures 8 and 9).
Regarding claim 15, Haldric discloses the counterbore (formed in entry zone 20) is vertically offset in relation to a central axis of the coupling zone (19; see NOTE above regarding claim 4).
NOTE: the coupling zone includes ears 1, 2, and tabs 4, 5, and as such, the central axis of the coupling zone would be offset towards the ears and tabs. Given the lack of directional limitations in the claims, this offset can be thought of as either vertical or horizontal.
Regarding claim 16, Haldric discloses the counterbore (formed in entry zone 20) is horizontally offset in relation to the axis of insertion (see 112 rejection above; the entry zone may be thought of as being offset at any point which isn’t the central axis of the entry zone).
Regarding claim 17, Haldric discloses the entry zone (20) traverses between a pair of holes (14) and a docking surface of the clamping collar.
Regarding claim 20, Haldric discloses the coupling zone (19) includes a plurality of splines (see column 3, lines 22-24).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
February 23, 2021